COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Felipe Guzman Garcia v. Silvia Perales Diaz a/k/a Silvia Perales

Appellate case number:     01-19-00560-CV

Trial court case number: 2017-39265

Trial court:               312th District Court of Harris County

       The record was due to be filed on August 26, 2019. After notifications from the trial court
clerk and the court reporter of nonpayment, the Court issued notices to appellant requiring a
response. On November 21, 2019, appellant filed in this Court a statement of inability to afford
payment of costs on appeal. Because this statement of inability must be filed in the trial court if
appellant is unable to afford the costs of the appellate record, this Court forwarded appellant’s
statement of inability to the trial court. See TEX. R. CIV. P. 145(a). The clerk’s record was filed
on December 6, 2019, but the court reporters advised that they had not received payment.
        On April 14, 2020, the Court issued an order, abating the appeal and directing the trial court
to hold a hearing on appellant’s statement of inability. The supplemental clerk’s record from this
hearing was filed on May 7, 2020. Although a court reporter filed an opposition to appellant’s
statement of inability, the record contains no order by the trial court. Absent an order requiring
appellant to pay costs on appeal, appellant is not required to pay those costs. See TEX. R. CIV. P.
145(a); TEX. R. APP. P. 20.1(a).
        The Court issued an order on May 25, 2021 requesting either a supplemental clerk’s record
containing the trial court’s order or advising that no order had been entered. This supplemental
clerk’s record was due to be filed by June 4, 2021. No supplemental clerk’s record was filed.
Because no written order finds appellant able to afford the court costs on appeal, we must conclude
that appellant is unable to afford the appellate court costs.
         Accordingly, the appeal is reinstated on the active docket, appellant is deemed to be
indigent for purposes of the costs for the record and filing fees, and the reporter’s record shall be
filed at no cost to appellant within 30 days of the date of this order. See TEX. R. CIV. P. 145(a);
TEX. R. APP. P. 20.1(a).
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly_______
                 Acting individually    Acting for the Court


Date: ___July 27, 2021____